the requested relief.    Any such motion shall be filed within 60 days of
                the district court's order declining to grant the requested relief.
                            It is so ORDERED.




                                         Pa:rraguirre


                                                                      Chuutur
                Douglas                                      Cherry




                cc: Hon. Susan Johnson, District Judge
                     Kang & Associates PLLC
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                        2